Citation Nr: 1445514	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-09 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for right knee anterior cruciate ligament tear with instability.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee arthritis.

3.  Entitlement to an initial evaluation in excess of 10 percent for left knee arthritis.


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 2005 to February 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.


FINDING OF FACT

In March 2011, prior to the promulgation of a decision in the appeal, the Veteran indicated that he was satisfied with the 20 percent disability evaluation assigned for his right knee anterior cruciate ligament tear with instability and that he did not wish to pursue a higher disability evaluation regarding this issue.
 

CONCLUSION OF LAW

The criteria for dismissal of the appeal seeking entitlement to an initial evaluation in excess of 20 percent for right knee anterior cruciate ligament tear with instability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

On his March 2011 substantive appeal to the Board, the Veteran indicated that he only wished to pursue an appeal regarding the issues of entitlement to an initial evaluation in excess of 10 percent for right knee arthritis and entitlement to an initial evaluation in excess of 10 percent for left knee arthritis.  He further indicated that his claim of entitlement to an evaluation in excess of 20 percent for right knee anterior cruciate ligament tear with instability was adequately addressed by the RO's January 2011 rating decision and that he was satisfied with the 20 percent disability evaluation assigned.  

As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  As such, the Board finds that the Veteran has withdrawn his appeal and, accordingly, the Board does not have jurisdiction to review the appeal.  Thus, the issue of entitlement to an evaluation in excess of 20 percent for right knee anterior cruciate ligament tear with instability is dismissed.  38 U.S.C.A. § 7105(d)(5).


ORDER

The appeal for an initial evaluation in excess of 20 percent for right knee anterior cruciate ligament tear with instability is dismissed.


REMAND

In its January 2011 rating decision, the RO granted service connection at a 10 percent initial evaluation for right knee arthritis and service connection at a 10 percent initial evaluation for left knee arthritis.

In March 2011, the Veteran filed a notice of disagreement contesting the initial disability evaluations assigned to his service-connected right and left knee arthritis.  As the RO has not yet issued a statement of the case addressing these issues, the Board must remand these issues for the RO to issue a statement of the case and to provide the Veteran an opportunity to perfect an appeal of such issues.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following actions:

1.  Given the passage of time, the RO should consider whether updated treatment records and examinations should be obtained.

2.  The RO must then issue a statement of the case and notification of the Veteran's appellate rights on the issues of (1) entitlement to an initial evaluation in excess of 10 percent for right knee arthritis; and (2) entitlement to an initial evaluation in excess of 10 percent for left knee arthritis.  See 38 C.F.R. §§ 19.29, 19.30 (2013).  
The Veteran is reminded that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202.  If the Veteran perfects an appeal of these issues, they must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


